920 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry WILEY, Petitioner-Appellant,v.CORRECTIONS CABINET OF KENTUCKY, Attorney General ofKentucky, Respondents-Appellees.
No. 90-6088.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the judgment of the district court was entered on February 1, 1989.  Wiley filed a Fed.R.Civ.P. 60 motion on April 2, 1990, which was denied by order entered June 29, 1990.  Reconsideration of the June 29, 1990, order was sought by motion served July 13, 1990, and filed July 16, 1990.  A motion for reconsideration served within ten days of entry of a final order as calculated pursuant to Fed.R.Civ.P. 6(a) is a Fed.R.Civ.P. 59(e) motion and tolls the appeal period as provided by Fed.R.App.P. 4(a)(4).   White v. New Hampshire Dep't of Empl.  Sec., 455 U.S. 445, 451 (1982);  Moody v. Pepsi-Cola Metropolitan Bottling Co., 915 F.2d 201, 206 (6th Cir.1990);  United States v. Cooper, 876 F.2d 1192, 1195 (5th Cir.1989) (per curiam).  A notice of appeal from the June 29, 1990, order was filed August 10, 1990.  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Fed.R.Civ.P. 59 motion shall have no effect.  A timely notice of appeal is mandatory and jurisdictional.   Osterneck v. Ernst & Whinney, 489 U.S. 169, 173-74 (1989);  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).  The district court denied reconsideration on August 20, 1990.  No new notice of appeal was filed.


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.